452 So. 2d 1117 (1984)
Denise RICHARDSON, a/k/a Denise S. Richardson, Appellant,
v.
Donald Graham UPCHURCH, Appellee.
No. 84-435.
District Court of Appeal of Florida, Second District.
July 13, 1984.
Robert G. Leeds of Englander, Schachter, Brainard, DiSano & Leeds, P.A., Largo, for appellant.
Charles E.H. Beck, St. Petersburg, for appellee.
HOBSON, Acting Chief Judge.
This is an interlocutory appeal from an order granting a preliminary injunction brought pursuant to Rule of Appellate Procedure 9.130(a)(3)(B). We affirm in part and reverse in part.
We agree with appellant's contention that the trial court erred in granting the preliminary injunction because the injunction was not conditioned on appellee's posting of a bond pursuant to Florida Rule of Civil Procedure 1.610(c). Accordingly, we reverse and remand to the trial court for determination and imposition of an appropriate bond amount. See Meinstein v. Travel Etc., Inc., 442 So. 2d 1085 (Fla. 3d DCA 1983). See also Conway Meats, Inc. v. Orange Avenue Partnership, 440 So. 2d 674 (Fla. 1st DCA 1983). In all other respects, the order granting the preliminary injunction is affirmed.
AFFIRMED in PART, REVERSED in PART, and REMANDED.
GRIMES and CAMPBELL, JJ., concur.